Citation Nr: 1511848	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117 (West 2014).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978 and from October 1981 to October 1997, including in the southwest Asia theater of operations during the Persian Gulf War. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in June 2010.

The Board reopened the previously denied claim of entitlement to service connection a skin disorder, to include as due to an undiagnosed illness or other qualifying chronic disability and then remanded this claim in March 2013, March 2014, and September 2014 to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The AOJ was asked to schedule the Veteran for additional VA examinations and medical opinions which occurred in April 2013, April 2014, and October 2014.  The AOJ also was asked to obtain the Veteran's recent VA treatment records which were obtained and associated with his claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 20 percent for bursitis of the left shoulder (non-dominant) with mild acromioclavicular osteoarthritis, entitlement to a disability rating greater than 10 percent for patellofemoral pain syndrome of the left knee, entitlement to service connection for posttraumatic stress disorder (PTSD), and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a sinus disorder have been raised by the record in a January 2015 statement from the Veteran but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The record evidence shows that the Veteran's skin symptoms have been diagnosed as tinea versicolor.

3.  The record evidence shows that the Veteran's tinea versicolor clearly and unmistakably existed prior to service and clearly and unmistakably did not increase in severity beyond the natural progression during service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1117, 1118, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in August 2009, October 2012, April 2013, April 2014, and October 2014, the results of which have been included in the claims file for review.  The examinations collectively involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

In summary, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim and no further assistance to the Veteran is required.

Service Connection

The Veteran seeks service connection for a skin disorder, to include as due to an undiagnosed illness.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, the law provides compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective December 29, 2011, VA revised 38 C.F.R. § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multisymptom illnesses must become manifest in order for a Veteran to be eligible for compensation.  The period was extended from December 31, 2011 to December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Effective March 1, 2002 and again in October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term "qualifying chronic disability" was revised to mean a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1), (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, a Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for a disorder that cannot be attributed to any known clinical diagnosis, based on the facts of the particular Veteran's case.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability:  (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or, (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or, (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(a)(7).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, since filing his service connection claim in May 2009, a current diagnosis has been established.  On VA examinations in August 2009 and October 2012, the Veteran was diagnosed with tinea versicolor, following his complaints of a rash, skin lesions, and itchiness.  The October 2014 VA examiner noted the Veteran's prior diagnosis of contact dermatitis in 1974, but did not provide a current diagnosis of this.  Instead, the VA examiner found that the Veteran had a current diagnosis of tinea versicolor.  Thus, the Veteran has satisfied the first element of service connection.

In this regard, the Veteran's skin problems have been attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his skin problems are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. §§ 3.317(a)(2)(i), (ii).  

Additionally, at a November 2002 VA general medical examination, the Veteran reported a rash on the elbows in the Spring season.  The examiner stated that this rash was at the anterior and lateral aspect of the elbow area.  The examiner indicated that once the Spring season is over, the rash disappears.  The examiner noted that the rash was not present at the examination.  The examiner found that there was no underlying systemic or nervous condition.  The examiner indicated that the Veteran seemed to have a "sudamina like rash" on his elbows during springtime only.  The examiner determined that no "Gulf War syndrome" was found.

The October 2009 and October 2012 VA examiners, following physical examination of the Veteran and reviews of the claims file, diagnosed the Veteran with tinea versicolor, but did not provide medical opinions concerning the Veteran's claimed undiagnosed illness.  The April 2013 VA examiner did not provide a medical opinion concerning the Veteran's claimed undiagnosed illness.

The April 2014 VA examiner, following a review of the claims file, to include the prior examinations, determined that the Veteran does not have a diagnosed skin disorder other than tinea versicolor.  The examiner reasoned that, while the Veteran was in service, there were several documented episodes of contact dermatitis after diesel spills.  The examiner also noted that the Veteran was diagnosed with an infected cyst in service, which the examiner found was not related to tinea versicolor or contact dermatitis and more likely an infected hair follicle (folliculitis).  The examiner stated that contact dermatitis is not persistent once contact with the irritant (here, diesel fuel) is stopped, and folliculitis occurs randomly and can be either acute, as the Veteran's was, or chronic (reoccurring).  The examiner indicated that the Veteran did not have any signs or symptoms of chronic folliculitis, as since service, he only had two bouts of folliculitis in 2002 and none since.  The examiner also added that he could not diagnose a skin problem from the Veteran's mention of a "repeating rash on the elbows in the spring season."

Accordingly, the Veteran was afforded another VA examination and medical opinion.  Following a physical examination of the Veteran and a review of the claims file, the October 2014 VA examiner determined that the Veteran's current skin problems were all explainable as tinea versicolor.  Specifically, the examiner found that the Veteran had documented fungal tinea versicolor, which is known to cause no itching.  The examiner stated that although the Veteran endorsed severe and constant itching without and red and green discoloration of the skin, neither was observed at the examination.  No rash was observed on inspection of the skin and the skin was found to be within normal limits.  The examiner determined that the Veteran did not have any visible signs of a skin disease at the examination.  The examiner determined that the Veteran's subjective symptoms, claims of itchiness, and their severity fail to achieve credibility, as he gave no indication of discomfort during the thirty minute examination with the examiner and did not attempt to scratch his skin even once.  The October 2014 VA examiner found that the Veteran's single, solitary current dermatological diagnosis, and the one for which he was prescribed medication and was currently treated by VA dermatology, was tinea versicolor.  The examiner stated that this diagnosis has been biopsy confirmed and there was no other current dermatological diagnosis.  The examiner found that the Veteran had tinea versicolor and did not exhibit an observable rash or observable itching on inspection.  There were no evidence of scratches or excoriation anywhere on his body.   Thus, the examiner found that the Veteran's proffered symptoms were entirely subjective, offered orally, and unsupported by any objective observations.  The examiner concluded that the Veteran had a solitary diagnosis of "[t]inea and no other . . . There is no skin condition without a diagnosis."  The examiner continued by stating there was no objective evidence to support the Veteran's contention that he suffered from intractable symptoms related to a skin condition, as the examiner found the credibility of the Veteran's statements about intractable itching to be suspect.  Thus, the October 2014 VA examiner concluded that it was less than likely that the Veteran had an undiagnosed skin disorder.  

There are no medical opinions to the contrary.  There also is no evidence in the record of unexplained chronic multi-symptom illness.  In summary, the Board finds that presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for the Veteran's current skin disorder is not warranted.

Regarding the second element of an in-service incurrence, tinea versicolor was noted on the Veteran's entrance examination into his first period of military service in May 1974.

In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Here, the Veteran's STRs reflect that he entered the active military service with tinea versicolor, as shown on his May 1974 military entrance examination into his first period of service.  No other comments were provided on the examination, except for the diagnosis.  Since tinea versicolor was noted and recorded during his enlistment examination, he is not entitled to the presumption of soundness.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If, as here, a pre-existing disorder is noted upon entry into the military service, a Veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the Veteran's active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of the military separation but one that still currently exists - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The presumption of aggravation applies where there was a worsening of the disorder during the Veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

In regards to evidence of an in-service worsening of the pre-existing tenia versicolor, the Veteran's STRs document complaints of and treatment for contact dermatitis in December 1976 following a diesel spill.  The Veteran's first period of service ended in May 1978.  Tinea versicolor, dermatitis, or any other skin problem was not documented on the May 1978 exit examination for the first period of service.  On an August 1981 entry Report of Medical History, he did not report any skin disorders and none were documented by the physician who examined him.  Additionally, a July 1989 retention examination did not document any skin disorders with the exception of a scar on the Veteran's forehead.  The Veteran entered his second period of active military service in October 1981.  The Veteran was not provided an entrance examination for his second period of service.  The Veteran does not allege that he was provided an entrance examination for this second period of service.  A claimant who is a Veteran based upon a prior period of active duty service, as here, may not be entitled to the presumption of soundness based on a subsequent period of service.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010) (finding the presumption of soundness does not attach when the Veteran was not examined prior to his entry into service). 

During his second period of service, his STRs document complaints of and treatment for a chemical burn under his left arm following a diesel fuel spill.  His STRs also show a diagnosis of contact dermatitis in March 1983, following complaints of a two week rash on his elbows and arms.  A May 1983 periodic examination did not document any skin complaints or diagnoses.  From April 1985 to May 1985, when the Veteran was in alcohol treatment, it was noted that the Veteran had pityriasis versicolor on his upper torso.  The STRs also show complaints of and treatment for a rash under his left arm for two days in September 1985.  At that time, the Veteran was diagnosed with an infected cyst under his left armpit.  The July 1989 and March 1994 periodic examinations did not document any skin complaints or diagnoses, with the exception of a forehead scar and burn scars, respectively.  On a March 1994 Report of Medical History, the Veteran reported that he developed rashes during his service in the Persian Gulf.  The Veteran stated that the rashes left scars on his arm (right or left unspecified).  The April 1997 military exit examination for the second period of service documented scars on the right knee and ankle (two each), but no scars on his arms and no skin problem.  On his April 1997 exit Report of Medical History, the Veteran did not report any skin problems.  The Veteran's second period of service ended in October 1997.  

The first post-service relevant complaint of a skin disorder was in a January 2002 VA Medical Center (VAMC) treatment record, which documented that the Veteran was requesting a dermatology consult for his current skin problems.  Additionally, a February 2002 VA Agent Orange examination revealed four small subcutaneous nodules in the left axilla diagnosed as folliculitis.  A July 2002 VA skin examination diagnosed folliculitis in the left axilla area and right posterior shoulder, with symptoms reported since 1991.  Again, the Veteran's active duty finally ended in 1997 (following his second period of active military service).  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

In regards to a medical opinion concerning whether the pre-existing tinea versicolor increased in severity during the Veteran's active military service beyond its natural progression, the only medical nexus opinions of record are negative.  For example, at the August 2009 VA general medical examination, following an examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current tinea versicolor was less likely than not related to his active military service.  The examiner reasoned that the April 1997 military exit examination did not document a skin disorder and tinea versicolor was not diagnosed post-service until May 2009.

The Veteran was afforded another VA examination in October 2012.  The Veteran was diagnosed with tinea versicolor.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the current skin disorder was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had tinea versicolor prior to service entrance as documented in his admission examination.  The Veteran received treatment for it during service, but his separation examination was negative for any skin disorder other than athlete foot.  The examiner indicated that the VA electronic record did not show any complaints or treatment for tinea versicolor from the time the Veteran joined the VA system to 2009 (first dermatology consult).  The examiner noted that the Veteran's rash flared up during hot weather and waned during cool/cold weather.  The Veteran did not have any skin complaints from tinea versicolor, as he had been taking topical medication which kept his condition in check.  The examiner added that the Veteran's tinea versicolor had been stable, that is, had not progressed but was running its normal course.

An April 2013 VA examiner determined that the Veteran's current tinea versicolor, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that tinea versicolor is a common chronic noninflammatory and usually symptomless disorder, characterized only by occurrence of multiple macular patches, of all sizes and shapes with varying skin pigmentation from white to fawn colored, seen most frequently in hot humid tropical regions and caused by dermatophytoses.  It is treated by topical antifungal creams, which this Veteran has been using for many years to keep it under control.  According to all documentation available within the claims file and STRs, the examiner found that there had not been any aggravation or permanent increase in severity, as seen on the dermatology examination in August 2009.  There had been no further consults from an increase in the disease.  

An April 2014 VA examiner determined that the Veteran's current tinea versicolor, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner summarized the evidence in the STRs.  The examiner then reasoned that there was documentation from a "KOH prep" that the Veteran's chronic skin rash was from a fungal infection, clinically consistent with tinea versicolor.  The examiner stated that the episodes of contact dermatitis related to diesel fuel skin exposures are understood to be entirely inconsistent with fungal infection.  They are understood to be acute and reversible, unlike fungal infections, such as tinea versicolor, which is understood to be chronic.  The fungal skin infections can leave marks (i.e., scars), which the examiner indicated is consistent with the Veteran's statement.  There is no evidence to support a role for chemical skin exposure in causing or exacerbating fungal infections.  Tinea versicolor is generally understood to be asymptomatic and does not cause itching, although it does cause pigmentary skin changes. However, tinea versicolor is a condition which does not characteristically cause "year round" itching.  The examiner indicated that it appears the Veteran has been more concerned with the several episodes of contact dermatitis than with a fungal infection, and in his claims appears to confuse one with the other. These are two separate and distinct conditions, one caused by a microorganism and the other by chemical exposure.  The former is chronic and sometimes progressive, and the latter is acute and spontaneously resolving.  The examiner determined that a reasonable conclusion was that there was no evidence that the Veteran's tinea versicolor increased in severity during his active duty service, no evidence it was in any way exacerbated by chemical exposures, and no evidence that any progression of the condition exceeded the known natural history of the disorder.  Accordingly, the examiner concluded that it was undebatable that there was no evidence of either aggravation or a permanent increase in the Veteran's tinea versicolor.

The Veteran was provided another VA examination and medical opinion in October 2014.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current tinea versicolor was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the tinea versicolor was unrelated to diesel fuel induced contact dermatitis or axillary furuncle or cyst found during his service.  The examiner add that the onset of tinea versicolor was documented as occurring prior to service as it was identified during the Veteran's military induction.

The VA examiners reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  The aforementioned medical evidence collectively does not establish that the Veteran's pre-existing tinea versicolor increased in severity during the Veteran's active military service beyond its natural progression.  For all of these reasons, service connection for a skin disorder is not warranted.

The Board notes the Veteran's contentions of symptoms both during and since his active military service.  The Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis.  His current diagnosis of tinea versicolor is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his current skin disorder began during his active military service, which resulted in his current skin disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the skin disorder to be credible.  The Veteran's STRs make no reference to any treatment for or complaints of tinea versicolor following his military service induction.  A skin disorder was not noted on the Veteran's military exit examinations.  The Veteran also did not report any skin problems until almost five years after his active service ended in 1997.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record.  The record evidence does not show a skin disorder upon separation from his active military service and until almost five years after his military separation.  The record evidence also contains only negative nexus medical opinions concerning the contended etiological relationship between a claimed skin disability and active service.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim of service connection for a skin disorder.  

Regarding the theory of an undiagnosed illness, the Board finds that there is no competent medical evidence showing that the Veteran's current skin disorder is related to service.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's skin problems are an undiagnosed illness or attributable to a specific diagnosis) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) (finding laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinion linking his current skin problems to an undiagnosed illness is of record.  Instead, the Veteran's current skin problems have been attributed to a diagnosis of tinea versicolor.  Moreover, his current skin disorder has been found by medical professionals to not be related to service.  The VA examiners considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current skin disorder was not related to an undiagnosed illness and was not related to service.  Thus, the medical evidence of record is against the Veteran's claim.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


